STEINBERG, Judge,
concurring in the result:
I agree that the appellant’s Notice of Appeal was timely filed on April 2, 1996, because the appellant’s motion for reconsideration by the Board of Veterans’ Appeals (BVA) was filed with the Secretary at the address of the Secretary’s office, 810 Vermont Ave., N.W., Washington, D.C., within 120 days after mailing of a copy of the June 1, 1995, BVA decision for which reconsideration was being sought. See Rosler v. Derwinski, 1 Vet.App. 241, 249 (1991); 38 U.S.C. § 7266(a). As far as the record on appeal or matters of public record indicate, as of September 29, 1995, or thereabouts, neither the BVA Chairman nor any official or employees of the BVA had offices at 810 Vermont Ave., N.W. (it appears that at that time BVA offices were located across the street at 811 Vermont Ave., N.W.). It seems to me that the Court, in accepting the motion for reconsideration as having been “filed ... at the VA”, is determining that delivery to the address of the Secretary is constructive delivery to the BVA.